THOMAS, District Judge.
In earlier bankruptcy proceedings in the Southern district of New York, the bankrupt’s petition for discharge, which was opposed by a creditor filing specifications, was dismissed for lack of prosecution, and the Circuit Court of Appeals dismissed a petition for review upon the ground that the order of the District Court was a final judgment from which an appeal should be taken. Later the District Court denied a motion for leave to proceed with the specifications. It is thought that the bankrupt after his specifications were dismissed was in the same state as if he had not filed them in time, and that by his default he was barred from a discharge. Hence, as a matter has been adjudicated adversely to the bankrupt, he cannot in this proceeding be discharged from the debts provable in the former proceeding.
An order confirming these views will be entered.